DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15, line 3 ends in a period, but this punctuation should be replaced by a semicolon.  Each claim is only allowed to be one sentence in length.  It appears to be a typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 6, 9, 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Pub. No. 2015/0265078 to Goosman and/or Goosman in view of Japanese Patent JP 2017-205360 to Satou et al.
Regarding Claims 1 and 20, Goosman teaches a memorial vase cover and ornament kit and method comprising: a lid (Goosman Fig. 1 #12) configured to fit on a memorial vase (Goosman Fig. 1 #11; applicant hasn’t claimed the structural features of the vase, since Goosman is a receptacle that holds water is satisfies the limitation of a vase) and seal an open top of the memorial vase, the lid having a rod hole (Goosman Fig. 1 #16 hole and Fig. 2 #14 rod) through a center of the lid configured to receive a rod; the rod being configured to extend from approximate a bottom of the memorial vase, through the rod hole in the lid positioned on the open top of the memorial vase and upwards above the lid for a set distance (Goosman Fig. 1) to hold a base ornament on the lid (italics indicates functional language the structure of Goosman is capable of performing the claimed function; applicant hasn’t positively claimed the ornament); wherein, the memorial vase cover and ornament kit is configured to cover and seal the open top of the memorial vase and to allow the memorial vase to be decorated with the base ornament.
	It could be interpreted that the ornament kit is the rod (Goosman #14) since applicant doesn’t claim the structural features of the kit and doesn’t explicitly positively claim the components of the kit; however, an alternative interpretation is that Goosman is silent on an ornament kit.  However, Satou teaches the general knowledge of one of ordinary skill in the art that it is known to provide an ornament kit in combination with a rod and receptacle/vase (Satou Fig. 1 #10).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Goosman with the teachings of Satou before the effective filing date of the claimed invention for the decorative and aesthetic feature taught by Satou.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 2, Goosman only and Goosman as modified teaches the lid having a circular shape and the open top of the memorial vase having a lip, where the circular shape is sized to position the lid on the lip of the open top of the memorial vase (Goosman Fig. 1 #11 and #12; paragraph [0010])
Regarding Claim 6, Goosman only and Goosman as modified teaches including a weight (Goosman Fig. 1 #13) positioned on the rod below the lid, the weight being configured to securely position the lid on top of the open top of the memorial vase.
Regarding Claim 9, Goosman as modified teaches the base ornament including: a plurality of hoops attached to a back side of the base ornament, the plurality of hoops are configured and shaped to go around the rod and position the base ornament on top of the lid (Satou Fig. 1, 2, 7 #11 and #21); or a front member, a back member, and at least one connecting member connected between the front member and the back member, each of the at least one connecting members including a connecting member hole configured to receive the rod for positioning the base ornament on top of the lid (applicant claims this in the alternative i.e. one or the other, but not both at the same time).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0265078 to Goosman and/or Goosman in view of Japanese Patent JP 2017-205360 to Satou et al as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2005/0138861 to O’Connor.
Regarding Claim 3, Goosman only or Goosman as modified is silent on rod hole including a rubber stopper configured to seal the rod to the rod hole in the lid.  However, O’Connor teaches the general knowledge of one of ordinary skill in the art that it is known to provide a rubber stopper in a rod hole in a lid (O’Connor Fig. 1 #100 and claim 7).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Goosman with the teachings of O’Connor before the effective date of the claimed inventionfor a watertight seal as taught by O’Connor.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0265078 to Goosman and/or Goosman in view of Japanese Patent JP 2017-205360 to Satou et al as applied to claim 1 above, and further in view of U.S. Patent No. 5,673,789 to Cohanfard.
Regarding Claim 4, Goosman only and Goosman as modified is silent on the rod including a rod cap configured to be attached to a top end of the rod, the rod cap being configured to keep the base ornament on the rod.  However, Cohanfard teaches a rod cap (Cohanfard Fig. 1 #28).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Goosman with the teachings of Cohanfard before the effective date of the claimed invention to prevent spill, leaks, evaporation.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 5, Goosman as modified teaches the rod and the cap, but is silent on rod including a threaded portion at the top end of the rod and the rod cap including a threaded interior configured to attach the rod cap to the threaded portion at the top end of the rod, whereby the rod cap may be screwed on and off of the top end of the rod.  However, the examiner takes official notice that threaded/screwed features are old and notoriously well-known fastening/closure means for a secure connection.  The modification is merely an obvious engineering design choice involving the selection of a known alternate connection and does not present patentable distinction over the prior art of record.  The modification is merely the simple substitution of one know connection for another to obtain predictable results and/or “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0265078 to Goosman and/or Goosman in view of Japanese Patent JP 2017-205360 to Satou et al as applied to claims 1 and 6 above, and further in view of Chinese Patent CN 2154728Y to Liu.
Regarding Claim 7, Goosman only or Goosman as modified teaches the doughnut weight, but is silent on the weight has a doughnut shape with a tapered bottom edge, the tapered bottom edge of the doughnut shape is configured to allow the weight to be positioned on a tapered interior of the memorial vase.  However, Liu teaches the general knowledge of one of ordinary skill in the art to provide a doughnut shaped weight with a tapered bottom edge (Liu Fig. 1 #6 and Fig. 2).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Goosman with the teachings of Liu before the effective filing date of the claimed invention for a better fit to the container as taught by Liu. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substitution of one known doughnut weight for another to obtain predictable results.  Goosman as modified by Liu is capable of performing the claimed function in italics.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0265078 to Goosman and/or Goosman in view of Japanese Patent JP 2017-205360 to Satou et al as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2012/0205389 to Beary.
Regarding Claim 11, Goosman only and Goosman as modified is silent on the lid including at least one side attachment on a top surface of the lid, each of the at least one side attachments is configured for attaching a side ornament.  However, Beary teaches the general knowledge of one of ordinary skill in the art that it is known to provide at least one side attachment on a top surface of the lid (Beary Fig. 1 #14), each of the at least one side attachments is configured for attaching a side ornament.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Goosman with the teachings of Beary before the effective filing date of the claimed invention for holding additional rods or replacement rods.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 12, Goosman as modified is silent on the lid including two side attachments, a first side attachment on a first side of the top surface of the lid, and a second side attachment on a second side of the top surface of the lid.  However, it would have been obvious to one of ordinary skill in the art to further modify the teachings of Goosman before the effective filing date of the claimed invention since the modification is merely an obvious engineering design choice involving the duplication of a known element for a multiple effect to provide addition ornamentation [In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960)] and does not present a patentable distinction over the prior art of record.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0265078 to Goosman and/or Goosman in view of Japanese Patent JP 2017-205360 to Satou et al as applied to claim 1 above, and further in view of Chinese Patent CN 101432199A to Austin et al.
Regarding Claim 14, Goosman only and Goosman as modified is silent on comprising an outer skirt, the outer skirt is configured for decorating a top portion of the memorial vase, the outer skirt hanging down from a periphery of the lid.  However, Austin teaches an outer skirt, the outer skirt is configured for decorating a top portion of the memorial vase, the outer skirt hanging down from a periphery of the lid (Austin Fig.1 #120).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Goosman with the teachings Austin before the effective filing date of the claimed invention for a firm closure as taught by Austin.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 15, Goosman as modified teaches the outer skirt includes a fixed shaped with a flat periphery, wherein the fixed shape is designed and configured to fit the memorial vase, the outer skirt is configured to bend and fit tight around the top portion of the memorial vase, whereby the outer skirt is configured to maintain the lid in position on the open top of the memorial vase (Austin Fig. 1 #120).

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0265078 to Goosman and/or Goosman in view of Japanese Patent JP 2017-205360 to Satou et al as applied to claim 1 above, and further in view of U.S. Patent No. 5,082,699 to Landau.
Regarding Claim 16, Goosman only and Goosman as modified is silent on a flower holder, the flower holder is configured to hold flowers on an outside of the memorial vase.  However, Landau teaches the general knowledge of one of ordinary skill in the art that it is known to provide a flower holder configured to hold flowers on an outside of the memorial vase (Landau Fig. 1 #14).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Goosman with the teachings of Landau before the effective filing date of the claimed invention to use as a gift as taught by Landau.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 17, Goosman as modified teaches the flower holder including: a c-shaped surface configured to extend around a back side of the memorial vase (Landau Figs. 2, 4, and 7, rim of #14); a plurality of tab attachments (Landau Fig. 2 #46) connected to the c-shaped surface configured to attach the c-shaped surface to the lid; a plurality of insert holes (Landua Fig. 2 #18 porous nature of the foam) in the in the c-shaped surface configured to receive and hold a plurality of the flowers on the outside of the memorial vase; and a stem cover (Landau Fig. 1 and 2 outside, sidewall of #14) out that hangs down around the c-shaped surface configured for concealing stems of the plurality of flowers.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0265078 to Goosman and/or Goosman in view of Japanese Patent JP 2017-205360 to Satou et al as applied to claims 1 and 9 above, and further in view of Japanese Patent JP 2003-304964 to Sakuragi.
Regarding Claim 10, Goosman as modified is silent on the lid including an orientation projection on a top surface of the lid behind the rod, the orientation projection on the top surface of the lid is configured for orienting the base ornament on the rod and maintaining a front orientation of the base ornament to face a front of the memorial vase.  However, Sakuragi teaches an orientation projection (Sakuragi Fig. 9 and 10 #6) on a top surface of the lid behind the rod, the orientation projection on the top surface of the lid is configured for orienting the base ornament on the rod and maintaining a front orientation of the base ornament to face a front of the memorial vase.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Goosman with the teachings of Sakuragi before the effective filing date of the claimed invention to allow the user to enjoy the beauty of the decoration as taught by Sakuragi.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Allowable Subject Matter
Claims 8, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record all fails to show, and fails to make obvious, either alone and/or in combination a memorial vase cover and ornament kit comprising: a lid configured to fit on a memorial vase and seal an open top of the memorial vase, the lid having a rod hole through a center of the lid configured to receive a rod, the lid having a circular shape and the open top of the memorial vase having a lip, where the circular shape is sized to position the lid on the lip of the open top of the memorial vase; the rod being configured to extend from approximate a bottom of the memorial vase, through the rod hole in the lid positioned on the open top of the memorial vase and upwards above the lid for a set distance to hold a base ornament on the lid;
the rod hole including a rubber stopper configured to seal the rod to the rod hole in the lid;
the rod including a rod cap configured to be attached to a top end of the rod, the rod cap being configured to keep the base ornament on the rod, the rod including a threaded portion at the top end of the rod and the rod cap including a threaded interior configured to attach the rod cap to the threaded portion at the top end of the rod, whereby the rod cap may be screwed on and off of the top end of the rod; a weight, an outer skirt, or a combination thereof configured for securing the lid on the open top of the memorial vase, wherein: the weight is positioned on the rod below the lid, the weight being configured to securely position the lid on top of the open top of the memorial vase, the weight has a doughnut shape with a tapered bottom edge, the tapered bottom edge of the doughnut shape is configured to allow the weight to be positioned on a tapered interior of the memorial vase, the weight is positioned below the lid via a plurality of prongs, the prongs are attached to a bottom surface of the lid, extend around the weight, and attach to the rod below the weight, where the prongs are configured for holding the weight below the lid; the outer skirt is configured for decorating a top portion of the memorial vase, the outer skirt hanging down from a periphery of the lid, the outer skirt is configured to bend and fit tight around the top portion of the memorial vase, whereby the outer skirt is configured to help in maintaining the lid in position on the open top of the memorial vase; or combinations thereof; the base ornament including: a plurality of hoops attached to a back side of the base ornament, the plurality of hoops are configured and shaped to go around the rod and position the base ornament on top of the lid; or a front member, a back member, and at least one connecting member connected between the front member and the back member, each of the at least one connecting members including a connecting member hole configured to receive the rod for positioning the base ornament on top of the lid; the lid including an orientation projection on a top surface of the lid behind the rod, the orientation projection on the top surface of the lid is configured for orienting the base ornament on the rod and maintain a front orientation of the base ornament to face a front of the memorial vase; the lid including at least one side attachment on the top surface of the lid, each of the at least one side attachments is configured for attaching a side ornament, each of the at least one side attachments including a slide hook tab connected to the top surface of the lid, the slide hook tabs including an indention configured to receive a protrusion connected to the side ornament, wherein, when the protrusion of the side ornament is inserted under the slide hook tab and into the indention of the slide hook tab, the slide hook tab is configured to lock the side ornament in place on the top surface of the lid; and a flower holder, the flower holder is configured to hold flowers on the outside of the memorial vase, wherein: the flower holder including: a c-Shaped surface configured to extend around a back side of the memorial vase; a plurality of tab attachments connected to the c-shaped surface configured to attach the c-shaped surface to the lid; a plurality of insert holes in the c-shaped surface configured to receive and hold a plurality of the flowers on the outside of the memorial vase; and a stem cover that hangs down around the c-shaped surface configured for concealing stems of the plurality of flowers; or the flower holder including: a plurality of receptacles configured to extend around a back side of the memorial vase and hold the flowers; a partial back lip portion configured to rest on the back side of the memorial vase; a tongue protruding from the partial lip portion, the tongue including a flower holder hole configured to receive the rod; wherein, the tongue can be inserted onto the rod via the flower holder hole and positioned on top of the lid where the partial back lip portion is resting on the back side of the memorial vase; wherein, the memorial vase cover and ornament kit is configured to cover and seal the open top of the memorial vase and to allow the memorial vase to be decorated with the base ornament.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following cited prior art of record teaches the general knowledge of one of ordinary skill in the art with regard to vase, lid, and rod combinations; rod decorations; and/or flowers encircling a vase structure:
U.S. Patent No. 10,602,685; U.S. Patent No. 10,165,882; U.S. Patent No. 9,307,851; U.S. Patent Pub. No. 2012/0247998; U.S. Patent No. D813,584; U.S. Patent No. D781,651; U.S. Patent No. 8,196,343; U.S. Patent No. 7,793,462; U.S. Patent No. 6,715,622; U.S. Patent No. 6,453,590; U.S. Patent No. 5,715,954; U.S. Patent No. 4,775,060; U.S. Patent no. 3,784,136; U.S. Patent no. 2,876,587; U.S. Patent No. 2,734,312; U.S. Patent No. 1,712,986.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



14 November 2022